Order entered November 1, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01286-CV

                               PETER BEASLEY, Appellant

                                             V.

SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER, ET AL.,
                           Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-03141

                                         ORDER
       To the extent that Appellant Peter Beasley’s motion to supplement the record is seeking

leave to do so, such motion is DENIED and the supplemental clerk’s record received on August

27, 2018 is STRICKEN.



                                                         /s/     DAVID EVANS
                                                                 JUSTICE